DETAILED ACTION
The instant application having Application No. 17/335,511 has claims 1-20 pending in the application, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in JAPAN on 9/11/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Language
Claims 19 recites limitations which, as claimed, are conditionally executed without accounting for the possibility of the condition failing to trigger.
The limitations in the claims following “when” (for example, in claim 19: “performing first decoding using the first parity data on readout target data read out from the non-volatile memory when a readout command is received”) are not positively recited in the claims, as the limitations, as claimed, are conditionally executed without accounting for the possibility of the condition falling only on one of the recited conditions. The method may never be required to execute the conditions because “when” is a temporal conditional precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. The examiner recommends amending the instances of limitations reliant on the language reciting “when” to instead recite “in response to” (for example, in claim 19: “performing first decoding using the first parity data on readout target data read out from the non-volatile memory [[when]] in response to a readout command [[is]] being received”).
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding “The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim”); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).” Board Decision pages 5-6, emphasis in original.
Claims 1, 6, 8, 9, 14, and 16 recite limitations in hybrid claims which, as claimed, are conditionally executed without accounting for the possibility of the condition failing to trigger.
The limitations in the claims following “when” are not positively recited in the claims, as the limitations, as claimed, are conditionally executed without accounting for the possibility of the condition falling only on one of the recited conditions. The device may never be required to execute the conditions because “when” is a temporal conditional precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. The examiner recommends amending the instances of limitations reliant on the language reciting “when” to instead recite “in response to”.
From the Board Decision (all emphasis in original):
“We note at the outset that claim 1, written as a hybrid claim, recites both a data storage system (apparatus) in the preamble and method steps 1-4 within the body of the claim that are conditionally executed by the memory controller, "when instructed." 
We emphasize the identical temporal condition precedent is recited in both independent system claim 1 (which includes method steps as a hybrid claim), and in independent method claim 6 ("when instructed, by the controller, during a write operation to write new data to the logical page addresses corresponding to the physical page addresses of the valid pages in the target block, the memory controller executes: ... "(steps 1-4)). (emphasis added). 
Although the previous step of independent method claim 6 positively recites "instructing the memory controller, by the controller, to write data to the logical page addresses received from the memory controller," we conclude it is not positively recited in method claim 6 that the memory controller is ever required to write new data to the logical page addresses, because of the "when instructed" temporal condition precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. Similar language is recited in independent claim 1.
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”  Board Decision pages 5-6, emphasis in original.  

Claim Objections
	Claims 1-20 are objected to.
	Claims 1, 14, and 19 are rejected for the following informalities:
“generating first parity data of the second data for error check and correct” should be amended to read “generating first parity data of the second data for error check and [[correct]] correction”
Claims 2-13, and 15-18, and 20 are objected to for being dependent on objected claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 14, and 20 are unclear as to whether the limitation for generating “first parity data of the second data for error check and correct and second parity data of the second data different from the first parity data for each piece of the unit data” was intended to convey that both the first and the second parity data are to be generated for each piece of the unit data or whether only the second parity data needs to be generated for each piece of the unit data.
Claim 5 is unclear and indefinite as to the relationship between the recited ‘the part of the storage region’ and ‘part of data...’ Is it unclear whether the limitation was intended to indicate that the particular portion of the storage region is to correspond to the location storing the ‘part of data…’ recited, or whether the limitation was indeed intended to indicate that the storage region ‘is’ the part of the data.
Claims 2-4, 6-13, and 15-19 are rejected for being dependent on rejected claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US20090276680A1, hereinafter Chiu) in view of Frayer et al. (US 8924815 B2, hereinafter Frayer).
As per claim 19, Chiu teaches:
A method for reading out data from a non-volatile memory comprising: [Chiu teaches a storage medium that may be a NAND flash memory (para. 36, lines 1-8); Chiu teaches reading data from a storage medium and decoding the data in response to receiving an instruction for reading the data stored (para. 44, lines 1-8)] converting first data to be written in the non-volatile memory into second data including a plurality of pieces of unit data generated by dividing the first data into the unit data having a predetermined number of bits, [Chiu teaches encoding data that is being stored in the storage medium (para. 13, lines 1-5); Chiu teaches an encode circuit performing encoding of data stream, where the process involves dividing a data segment comprising of a fixed length (k-bit) into partial data segments comprising the same length (para. 42, line 1 – para. 43, line 11 showing dividing the data segment into halves and encoding the resulting partial data segments; also see para. 50, lines 1-21 showing dividing the data segment into three or more parts] generating first parity data of the second data for error check and correct and second parity data of the second data different from the first parity data for each piece of the unit data, and [Chiu teaches generating a partial parity (second parity data) for a partial data segment and generating a whole parity (first parity data) for the data segment comprising multiple of the partial data segments (para. 42, line 1- para. 43, line 11; para. 50, lines 1-21)] performing encoding of the first data in the non-volatile memory; [Chiu teaches the data segment being divided into the partial data segments and being encoded when being stored (para. 42, line 1 – para. 43, line 11; para. 50, lines 1-21)] performing decoding of readout data read out from the non-volatile memory in the non-volatile memory; and [Chiu teaches a decoding circuit (para. 11, lines 9-11; para. 13, lines 5-12); Chiu teaches reading data from a storage medium and decoding the data in response to receiving an instruction for reading the data stored (para. 44, lines 1-8)] performing first decoding using the first parity data on readout target data read out from the non-volatile memory when a readout command is received and [Chiu teaches reading data from a storage medium and decoding the data in response to receiving an instruction for reading the data stored (para. 44, lines 1-8); Chiu teaches performing a first decoding operation with whole data parity (first parity data) and then a second decoding operation with partial data parity before outputting the data (para. 44, line 1 – para. 46, line 4; fig. 4; also see para. 48, line 1 – para. 49, line 6 providing for change in order of decoding with whole (first) and partial (second) data parity)] outputting the decoded readout target data when the first decoding of the readout target data is successful in the non-volatile memory.  [Chiu teaches performing a first decoding operation with whole data parity (first parity data) and then a second decoding operation with partial data parity before outputting the data, (para. 44, line 1 – para. 46, line 4; fig. 4; para. 48, line 1 – para. 49, line 6) where the second decoding with partial data parity may be omitted if there is no uncorrectable error after the first decoding operation using whole data parity (para. 48, line 1 – para. 49, line 6; also see fig. 4), where, if the second decoding is omitted due to the first decoding containing no uncorrectable error (successful), the data would necessarily be outputted after just the first decoding.]
Chiu does not explicitly disclose, but Frayer discloses:
… the first parity data for for each piece of the unit data, … [Frayer teaches a parallel concatenated code encoder (encoder) that encodes divided segments of a data word and produces BCH parity (second parity data) and LDPC parity (first parity data) corresponding to each segment (para 56, line 1 – para. 57, line)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Chiu with Frayer’s disclosures directed towards providing first and second parity data corresponding to each divided data portion. Doing so would allow for improved error correcting operations by “improv[ing] the ability to correct codewords having non-uniform error distributions”. [Frayer: 0048]

As per claim 20, Chiu in view of Frayer teaches all the limitations of claim 19 as shown above and further discloses:
wherein the first decoding is hard decision decoding.  [Chiu and Frayer both teach performing two rounds of decoding using their first and second parity data (Chiu: para. 44, line 1 – para. 46, line 4, fig. 4; Frayer: para. 81, line 1 – para. 87, line 8, fig. 6); Frayer additionally teaches that its decoding may be performed as hard decision decoding (para. 73, lines 1-19)] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Chiu in view of Frayer with Frayer’s additional disclosures directed towards providing for hard decision decoding. Doing so would allow for improved decoding performance by allowing better adherence to “system requirements limiting parity and/or performance for a specific channel capacity” [Frayer: 0073]

Claims 1-2, 4-7, 9, 12-14, and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Hollis (US 20090313521 A1, hereinafter Hollis) in view of Frayer 
As per claim 1, Chiu teaches:
A memory system comprising: a non-volatile memory; [Chiu teaches a storage medium that may be a NAND flash memory (para. 36, lines 1-8)] an encoder provided in the non-volatile memory and configured to convert first data to be written in the non-volatile memory into second data including a plurality of pieces of unit data generated by dividing the first data into the unit data having a predetermined number of bits, [Chiu teaches encoding data that is being stored in the storage medium (para. 13, lines 1-5); Chiu teaches an encode circuit performing encoding of data stream, where the process involves dividing a data segment comprising of a fixed length (k-bit) into partial data segments comprising the same length (para. 42, line 1 – para. 43, line 11 showing dividing the data segment into halves and encoding the resulting partial data segments; also see para. 50, lines 1-21 showing dividing the data segment into three or more parts] generate first parity data of the second data for error check and correct and second parity data of the second data different from the first parity data for each piece of the unit data, [Chiu teaches generating a partial parity (second parity data) for a partial data segment and generating a whole parity (first parity data) for the data segment comprising multiple of the partial data segments (para. 42, line 1- para. 43, line 11; para. 50, lines 1-21)] and perform encoding of the first data; [Chiu teaches the data segment being divided into the partial data segments and being encoded when being stored (para. 42, line 1 – para. 43, line 11; para. 50, lines 1-21)] a first decoder provided in the non-volatile memory and configured to perform decoding of readout data read out from the non-volatile memory; and [Chiu teaches a decoding circuit (para. 11, lines 9-11; para. 13, lines 5-12); Chiu teaches reading data from a storage medium and decoding the data in response to receiving an instruction for reading the data stored (para. 44, lines 1-8)] a control circuit provided in the non-volatile memory and configured to control the first decoder to perform first decoding using the first parity data on readout target data read out from the non-volatile memory when a readout command is received from the controller, and [Chiu teaches a decoding circuit (decoder) (para. 11, lines 9-11; para. 13, lines 5-12), where the decoder may also correspond to the control circuit; Chiu teaches reading data from a storage medium and decoding the data in response to receiving an instruction for reading the data stored (para. 44, lines 1-8); Chiu teaches performing a first decoding operation with whole data parity (first parity data) and then a second decoding operation with partial data parity before outputting the data (para. 44, line 1 – para. 46, line 4; fig. 4; also see para. 48, line 1 – para. 49, line 6 providing for change in order of decoding with whole (first) and partial (second) data parity)] output the decoded readout target data to the controller when the first decoding of the readout target data is successful. [Chiu teaches performing a first decoding operation with whole data parity (first parity data) and then a second decoding operation with partial data parity before outputting the data, (para. 44, line 1 – para. 46, line 4; fig. 4; para. 48, line 1 – para. 49, line 6) where the second decoding with partial data parity may be omitted if there is no uncorrectable error after the first decoding operation using whole data parity (para. 48, line 1 – para. 49, line 6; also see fig. 4), where, if the second decoding is omitted due to the first decoding containing no uncorrectable error (successful), the data would necessarily be outputted after just the first decoding.]
While Chiu teaches an encoder and a decoder for storing and outputting data in a storage medium, it does not explicitly recite a separate controller or a non-volatile memory device containing encoders and decoders. However, Hollis discloses:
a controller configured to control write and readout of data in and from the non-volatile memory; [Hollis teaches a memory controller for storing and reading data from a memory set (para. 34, lines 1-10; para. 35, lines 1-11), where the memory set comprises modified random access memory integrated circuits that can be made of flash memory (hereinafter, ‘memory’) (para. 20, lines 1-14) stored in a multichip module (non-volatile memory) (para. 28, line 1 – para. 29, line 8; also see fig. 4)] an encoder provided in the non-volatile memory and … [Hollis teaches a decoder and an encoder included a multichip module (non-volatile memory): Hollis teaches a memory set comprising modified random access memory integrated circuits that can be made of flash memory (hereinafter, ‘memory’) (para. 20, lines 1-14); Hollis teaches a logic integrated circuit that contains a decoder and an encoder (para. 31, lines 1-9) that intervenes between a memory controller and the memory (para. 22, lines 1-5), where the logic integrated circuit may be integrated into the multichip module (non-volatile memory) along with the memory, separately from the memory controller (para. 28, line 1 – para. 29, line 8; also see fig. 4)] a first decoder provided in the non-volatile memory … [Hollis teaches a decoder and an encoder included a multichip module (non-volatile memory): Hollis teaches a memory set comprising modified random access memory integrated circuits that can be made of flash memory (hereinafter, ‘memory’) (para. 20, lines 1-14); Hollis teaches a logic integrated circuit that contains a decoder and an encoder (para. 31, lines 1-9) that intervenes between a memory controller and the memory (para. 22, lines 1-5), where the logic integrated circuit may be integrated into the multichip module (non-volatile memory) along with the memory, separately from the memory controller (para. 28, line 1 – para. 29, line 8; also see fig. 4)] a control circuit provided in the non-volatile memory and configured to control the first decoder to perform first decoding using the first parity data on readout target data read out from the non-volatile memory when a readout command is received from the controller, and [Hollis teaches a decoder and an encoder included a multichip module (non-volatile memory): Hollis teaches a memory set comprising modified random access memory integrated circuits that can be made of flash memory (hereinafter, ‘memory’) (para. 20, lines 1-14); Hollis teaches a logic integrated circuit that contains a decoder and an encoder (para. 31, lines 1-9) that intervenes between a memory controller and the memory (para. 22, lines 1-5), where the logic integrated circuit may be integrated into the multichip module (non-volatile memory) along with the memory, separately from the memory controller (para. 28, line 1 – para. 29, line 8; also see fig. 4), where the decoder may also correspond to the control circuit; Hollis teaches the decoder decoding read data after a read command is received from a controller (para. 35, lines 1-11; also see para. 34, lines 1-6 showing controller issuing commands)] output the decoded readout target data to the controller when the first decoding of the readout target data is successful. [Hollis teaches a decoder that decodes read data and passes the decoded data to the memory controller (para. 35, lines 1-11)]
Chiu and Hollis are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Chiu and Hollis, to modify the disclosures by Chiu to include disclosures by Hollis since both Chiu and Hollis teach encoding and decoding of storage data. Therefore, it would be applying a known technique (allocating encoders and decoders to a non-volatile memory device rather than to a traditional controller) to a known device (a memory device comprising decoding and encoding circuits used for data storage and read) ready for improvement to yield predictable results (a memory device comprising decoders and encoders used for data storage and read, where the decoders and encoders are located on a non-volatile memory device rather than a traditional controller in order to reduce the processing overhead of the controller). MPEP 2143
Chiu in view of Hollis does not explicitly disclose, but Frayer discloses:
generate first parity data of the second data for error check and correct and second parity data of the second data different from the first parity data for each piece of the unit data, [Frayer teaches a parallel concatenated code encoder (encoder) that encodes divided segments of a data word and produces BCH parity (second parity data) and LDPC parity (first parity data) corresponding to each segment (para 56, line 1 – para. 57, line)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Chiu with Frayer’s disclosures directed towards providing first and second parity data corresponding to each divided data portion. Doing so would allow for improved error correcting operations by “improv[ing] the ability to correct codewords having non-uniform error distributions”. [Frayer: 0048]

As per claim 2, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 1 as show above and further teaches:
wherein the first decoding is hard decision decoding. [Chiu and Frayer both teach performing two rounds of decoding using their first and second parity data (Chiu: para. 44, line 1 – para. 46, line 4, fig. 4; Frayer: para. 81, line 1 – para. 87, line 8, fig. 6); Frayer additionally teaches that its decoding may be performed as hard decision decoding (para. 73, lines 1-19)] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Chiu in view of Hollis in view of Frayer with Frayer’s additional disclosures directed towards providing for hard decision decoding. Doing so would allow for improved decoding performance by allowing better adherence to “system requirements limiting parity and/or performance for a specific channel capacity” [Frayer: 0073]

As per claim 4, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 1 as show above and further teaches:
wherein the non-volatile memory comprises a bit error rate monitor configured to calculate a bit error rate based on a number of corrected bits for each piece of the unit data and monitor the bit error rate, after the first decoder decodes data in part of a storage region of the non-volatile memory including the readout target data for each piece of the unit data, and [Frayer teaches a parallel concatenated code decoder (decoder) that determines whether a decoded data contains fully corrected data (calculating bit error rate and monitoring the bit error rate) after each round of decoding (first and second decoding) (para. 72, line 1-14; para. 73, lines 1-14; para. 76, lines 1-14; where the examples are provided in a scenario where BCH decoding occurs prior to LDPC decoding, but Frayer (para. 73, lines 1-10) teaches that the decoding may be performed in any order), where the decoder may also correspond to the bit error rate monitor; Frayer teaches storing encoded codeword comprising multiple segments in a storage medium (para. 57, lines 1-23); Frayer further teaches the decoder receiving and decoding the stored codeword from the storage medium (data in part of a storage region of the non-volatile memory) (see para. 59, line 1 – para. 60, line 12 showing an embodiment of decoder receiving the stored data; see para. 72, lines 1-14 showing another embodiment of decoder stated to contain similar functions as the first embodiment that also involves decoding the codewords/segments (para. 76, lines 1-14))]
the control circuit determines whether or not to output the readout target data decoded through the first decoding using the first parity data on a basis of the bit error rate.  [Frayer teaches the parallel concatenated code decoder (control circuit) (para. 72, lines 1-14) determining to output the decoded data if it contains fully corrected data but passing the decoded data for a second round of decoding if it does not contain fully corrected data (para. 74, lines 1-14)]
Chiu, Hollis, and Frayer are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Chiu in view of Hollis in view of Frayer, to modify the disclosures by Chiu in view of Hollis in view of Frayer to include additional disclosures by Frayer since both Chiu in view of Hollis in view of Frayer and Frayer teach encoding and decoding of storage data. Therefore, it would be applying a known technique (use of a decoder to that may determine whether error is present in a read data from a storage that has been decoded in order to decide whether the data should be output) to a known device (a device containing a decoder that decodes data read from a storage device and corrects error in the decoded data) ready for improvement to yield predictable results (a device containing a decoder that decodes data read from a storage device and corrects error in the decoded data , where the decoder may determine whether error is present in a read data from a storage that has been decoded in order to decide whether the data should be output in order to provide for greater surety in error correction). MPEP 2143

As per claim 5, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 4 as show above and further teaches:
wherein the part of the storage region is part of data which is a unit of readout of data from the non-volatile memory.  [Frayer teaches storing encoded codeword comprising multiple segments in a storage medium (para. 57, lines 1-23); Frayer further teaches the decoder receiving and decoding the stored codeword from the storage medium (data in part of a storage region of the non-volatile memory) (see para. 59, line 1 – para. 60, line 12 showing an embodiment of decoder receiving the stored data; see para. 72, lines 1-14 showing another embodiment of decoder stated to contain similar functions as the first embodiment that also involves decoding the codewords/segments (para. 76, lines 1-14))]

As per claim 6, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 1 as show above and further teaches:
wherein the control circuit controls the first decoder to perform second decoding using the second parity data when the first decoding of the readout target data is failed and outputs the readout target data decoded through the second decoding when the second decoding of the readout target data is successful. [Chiu teaches performing a first decoding operation with whole data parity (first parity data) and then a second decoding operation with partial data parity before outputting the data, where the second decoding with partial data parity may be omitted if there is no uncorrectable error after the first decoding operation using whole data parity (para. 48, line 1 – para. 49, line 6; fig. 4; see para. 48, line 1 – para. 49, line 6 providing for change in order of decoding with whole (first) and partial (second) data parity), where a decoding operation using partial data parity (second decoding using second parity data) may occur in response to decoding operation using whole data parity (first decoding using first parity data) providing uncorrectable error (failing) (para. 48, line 1 – para. 49, line 6), and the decoding operation using partial data parity (second decoding using second parity data) may output the data if there is no uncorrectable error (succeeding) (see fig. 4, S419-421, S435)]

As per claim 7, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 6 as show above and further teaches:
wherein the second decoding is hard decision decoding. [Chiu and Frayer both teach performing two rounds of decoding using their first and second parity data (Chiu: para. 44, line 1 – para. 46, line 4, fig. 4; Frayer: para. 81, line 1 – para. 87, line 8, fig. 6); Frayer additionally teaches that its decoding may be performed as hard decision decoding (para. 73, lines 1-19)] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Chiu in view of Hollis in view of Frayer with Frayer’s additional disclosures directed towards providing for hard decision decoding. Doing so would allow for improved decoding performance by allowing better adherence to “system requirements limiting parity and/or performance for a specific channel capacity” [Frayer: 0073]

As per claim 9, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 6 as show above and further teaches:
wherein the controller performs cyclic redundancy check when the first decoding of the readout target data is failed and the second decoding is successful. [Frayer teaches a parallel concatenated code decoder can perform two rounds of decoding (para. 72, line 1 – para. 73, line 19), where the LDPC decoding may correspond to the first decoding and BCH decoding may correspond to the second decoding; where the data from each round is directed to a buffer if the data is deemed to fully correct, and where the second round (BCH) of decoding is performed if the first round (LDPC) produces uncorrectable error (failing) (para. 74, line 1 – para. 76, line 14, where the examples are provided in a scenario where BCH decoding occurs prior to LDPC decoding, but Frayer (para. 73, lines 1-10) teaches that the decoding may be performed in any order); Frayer further teaches a cyclic redundancy check performed by a decoding verification module for any miss-corrections and for sending the data back if an error is detected (para. 77, lines 10-18; also see fig. 5 showing the decoding verification module #422 connected to a multi-block buffer), where the cyclic redundancy check would necessarily occur in response to the second round of decoding (second decoding) that deems the decoded the data to be correct (successful), where the second round of decoding (second decoding) would happen in response to the first round of decoding finding error (failing).]

As per claim 12, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 1 as show above and further teaches:
wherein the non-volatile memory is a NAND flash memory.  [Chiu teaches a storage medium that may be a NAND flash memory (para. 36, lines 1-8)]

As per claim 13, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 6 as show above and further teaches:
wherein the control circuit is capable of outputting information regarding successes and failures of the first decoding and the second decoding. [Chiu teaches performing a first decoding operation with whole data parity (first parity data) and then a second decoding operation with partial data parity before outputting the data, (para. 44, line 1 – para. 46, line 4; fig. 4; para. 48, line 1 – para. 49, line 6) where the second decoding with partial data parity may be omitted if there is no uncorrectable error after the first decoding operation using whole data parity (para. 48, line 1 – para. 49, line 6; also see fig. 4), where, if the second decoding is omitted due to the first decoding containing no uncorrectable error (successful), the data would necessarily be outputted after just the first decoding (outputting information about success of first decoding), and, where, if the second decoding is not omitted due to the first decoding producing uncorrectable error, data would be outputted if the second decoding successful (outputting information about success of second decoding); Chiu further teaches that the amount of error in decoded data exceeding error correction capability (failing) in first or second decoding results in an error processing signal being issued to inform users (outputting information regarding failure) (para. 44, lines 14-17; para. 45, lines 14-17)]

As per claim 14, Chiu teaches:
an encoder configured to convert first data into second data including a plurality of pieces of unit data generated by dividing the first data into the unit data having a predetermined number of bits, [Chiu teaches encoding data that is being stored in the storage medium (para. 13, lines 1-5); Chiu teaches an encode circuit performing encoding of data stream, where the process involves dividing a data segment comprising of a fixed length (k-bit) into partial data segments comprising the same length (para. 42, line 1 – para. 43, line 11 showing dividing the data segment into halves and encoding the resulting partial data segments; also see para. 50, lines 1-21 showing dividing the data segment into three or more parts] generate first parity data of the second data for error check and correct and second parity data of the second data different from the first parity data for each piece of the unit data, [Chiu teaches generating a partial parity (second parity data) for a partial data segment and generating a whole parity (first parity data) for the data segment comprising multiple of the partial data segments (para. 42, line 1- para. 43, line 11; para. 50, lines 1-21)] and perform encoding of the first data; [Chiu teaches the data segment being divided into the partial data segments and being encoded when being stored (para. 42, line 1 – para. 43, line 11; para. 50, lines 1-21)] a decoder configured to perform decoding of readout data read out from the non-volatile storage region; and [Chiu teaches a decoding circuit (para. 11, lines 9-11; para. 13, lines 5-12); Chiu teaches reading data from a storage medium and decoding the data in response to receiving an instruction for reading the data stored (para. 44, lines 1-8)] a control circuit configured to control the decoder to perform first decoding using the first parity data on readout target data read out from the non-volatile storage region when a readout command is received and [Chiu teaches a decoding circuit (decoder) (para. 11, lines 9-11; para. 13, lines 5-12), where the decoder may also correspond to the control circuit; Chiu teaches reading data from a storage medium and decoding the data in response to receiving an instruction for reading the data stored (para. 44, lines 1-8); Chiu teaches performing a first decoding operation with whole data parity (first parity data) and then a second decoding operation with partial data parity before outputting the data (para. 44, line 1 – para. 46, line 4; fig. 4; also see para. 48, line 1 – para. 49, line 6 providing for change in order of decoding with whole (first) and partial (second) data parity)] output the decoded readout target data when the first decoding of the readout target data is successful.  [Chiu teaches performing a first decoding operation with whole data parity (first parity data) and then a second decoding operation with partial data parity before outputting the data, (para. 44, line 1 – para. 46, line 4; fig. 4; para. 48, line 1 – para. 49, line 6) where the second decoding with partial data parity may be omitted if there is no uncorrectable error after the first decoding operation using whole data parity (para. 48, line 1 – para. 49, line 6; also see fig. 4), where, if the second decoding is omitted due to the first decoding containing no uncorrectable error (successful), the data would necessarily be outputted after just the first decoding.]
While Chiu teaches a storage medium that may be a NAND flash memory (para. 36, lines 1-8), Chiu does not explicitly disclose a semiconductor storage that comprises an encoder and a decoder. However, Hollis discloses:
A semiconductor storage device having a non-volatile storage region, the semiconductor storage device comprising: [Hollis teaches a decoder and an encoder included a multichip module (non-volatile memory): Hollis teaches a memory set comprising modified random access memory integrated circuits that can be made of flash memory (hereinafter, ‘memory’) (para. 20, lines 1-14); Hollis teaches a logic integrated circuit that contains a decoder and an encoder (para. 31, lines 1-9) that intervenes between a memory controller and the memory (para. 22, lines 1-5), where the logic integrated circuit may be integrated into the multichip module (non-volatile memory) along with the memory, separately from the memory controller (para. 28, line 1 – para. 29, line 8; also see fig. 4)]
Chiu and Hollis are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Chiu and Hollis, to modify the disclosures by Chiu to include disclosures by Hollis since both Chiu and Hollis teach encoding and decoding of storage data. Therefore, it would be applying a known technique (allocating encoders and decoders to a non-volatile memory device rather than to a traditional controller) to a known device (a memory device comprising decoding and encoding circuits used for data storage and read) ready for improvement to yield predictable results (a memory device comprising decoders and encoders used for data storage and read, where the decoders and encoders are located on a non-volatile memory device rather than a traditional controller in order to reduce the processing overhead of the controller). MPEP 2143
Chiu in view of Hollis does not explicitly disclose, but Frayer discloses:
first parity data for each piece of the unit data [Frayer teaches a parallel concatenated code encoder (encoder) that encodes divided segments of a data word and produces BCH parity (second parity data) and LDPC parity (first parity data) corresponding to each segment (para 56, line 1 – para. 57, line)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Chiu with Frayer’s disclosures directed towards providing first and second parity data corresponding to each divided data portion. Doing so would allow for improved error correcting operations by “improv[ing] the ability to correct codewords having non-uniform error distributions”. [Frayer: 0048]

As per claim 16, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 14 as show above and further teaches:
wherein the control circuit controls the decoder to perform second decoding using the second parity data when the first decoding of the readout target data is failed and output the readout target data decoded through the second decoding when the second decoding of the readout target data is successful. [Chiu teaches performing a first decoding operation with whole data parity (first parity data) and then a second decoding operation with partial data parity (second parity data) before outputting the data, where the second decoding with partial data parity may be omitted if there is no uncorrectable error after the first decoding operation using whole data parity (para. 48, line 1 – para. 49, line 6; fig. 4; see para. 48, line 1 – para. 49, line 6 providing for change in order of decoding with whole (first) and partial (second) data parity), where a decoding operation using partial data parity (second decoding using second parity data) may occur in response to decoding operation using whole data parity (first decoding using first parity data) providing uncorrectable error (failing) (para. 48, line 1 – para. 49, line 6), and the decoding operation using partial data parity (second decoding using second parity data) may output the data if there is no uncorrectable error (succeeding) (see fig. 4, S419-421, S435)]

As per claim 17, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 14 as show above and further teaches:
wherein the control circuit can output information regarding successes and failures of the first decoding and the second decoding. [Chiu teaches performing a first decoding operation with whole data parity (first parity data) and then a second decoding operation with partial data parity before outputting the data, (para. 44, line 1 – para. 46, line 4; fig. 4; para. 48, line 1 – para. 49, line 6) where the second decoding with partial data parity may be omitted if there is no uncorrectable error after the first decoding operation using whole data parity (para. 48, line 1 – para. 49, line 6; also see fig. 4), where, if the second decoding is omitted due to the first decoding containing no uncorrectable error (successful), the data would necessarily be outputted after just the first decoding (outputting information about success of first decoding), and, where, if the second decoding is not omitted due to the first decoding producing uncorrectable error, data would be outputted if the second decoding successful (outputting information about success of second decoding); Chiu further teaches that the amount of error in decoded data exceeding error correction capability (failing) in first or second decoding results in an error processing signal being issued to inform users (outputting information regarding failure) (para. 44, lines 14-17; para. 45, lines 14-17)]

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Hollis in view of Frayer in view of Senoo (US 20210311826 A1, hereinafter Senoo)
As per claim 3, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 1 as show above and further teaches:
wherein the encoder performs the encoding through BCH encoding [Chiu teaches that its encoding and decoding procedures may be performed through BCH code algorithm (para. 37, lines 1-6)] in which bits equal to or less than four bits are corrected, and the first decoder performs the decoding using a direct method. [Chiu teaches reading data from a storage medium and performing decoding operation on the data segment (para. 44, line 1-8), where the decoding operation performed directly on the retrieved data may correspond to a direct method.]
While Chiu in view of Hollis in view of Frayer does not explicitly disclose, Senoo discloses:
in which bits equal to or less than four bits are corrected [Senoo teaches use of BCH code with four-bit error detection/correction capability (para. 15, lines 1-10)]
Chiu, Hollis, Frayer, and Senoo are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Chiu in view of Hollis in view of Frayer and Senoo, to modify the disclosures by Chiu in view of Hollis in view of Frayer to include disclosures by Senoo since they both teach decoding of storage data. Therefore, it would be applying a known technique (use of BCH code that can achieve four-bit error detection/correction) to a known device (a memory device comprising a decoder circuit that may use BCH code) ready for improvement to yield predictable results (a memory device employing a decoder that can use BCH code for four-bit error correction/detection in order to optimize the error correction processing to desired increments). MPEP 2143

As per claim 15, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 14 as show above and further teaches:
wherein the encoder performs the encoding through BCH encoding [Chiu teaches that its encoding and decoding procedures may be performed through BCH code algorithm (para. 37, lines 1-6)] in which bits equal to or less than four bits are corrected, and the decoder performs the decoding using a direct method.  [Chiu teaches reading data from a storage medium and performing decoding operation on the data segment (para. 44, line 1-8), where the decoding operation performed directly on the retrieved data may correspond to a direct method.]
While Chiu in view of Hollis in view of Frayer does not explicitly disclose, Senoo discloses:
in which bits equal to or less than four bits are corrected [Senoo teaches use of BCH code with four-bit error detection/correction capability (para. 15, lines 1-10)]
Chiu, Hollis, Frayer, and Senoo are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Chiu in view of Hollis in view of Frayer and Senoo, to modify the disclosures by Chiu in view of Hollis in view of Frayer to include disclosures by Senoo since they both teach decoding of storage data. Therefore, it would be applying a known technique (use of BCH code that can achieve four-bit error detection/correction) to a known device (a memory device comprising a decoder circuit that may use BCH code) ready for improvement to yield predictable results (a memory device employing a decoder that can use BCH code for four-bit error correction/detection in order to optimize the error correction processing to desired increments). MPEP 2143

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Hollis in view of Frayer in view of Takase (US 20180253353A1, hereinafter Takase)
As per claim 8, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 6 as show above and further teaches:
wherein the controller comprises a second decoder configured to perform soft decision decoding, and the controller controls the second decoder to perform the soft decision decoding when the first decoding and the second decoding of the readout target data are failed. [Takase teaches performing a soft-decision decoding in response to hard decision-decoding failure and also teaches a soft-decision decoder specific for performing soft-decision decoding; Chiu and Frayer both teach performing two rounds of decoding using their first and second parity data (Chiu: para. 44, line 1 – para. 46, line 4, fig. 4; Frayer: para. 81, line 1 – para. 87, line 8, fig. 6); Frayer additionally teaches that its decoding may be performed as hard decision decoding (para. 73, lines 1-19)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Chiu in view of Hollis in view of Frayer with Takase’s disclosures directed towards a soft decision decoding performed after hard decision decoding. Doing so would allow for a configuration with improved decoding capability by providing a method where “a bit error can be efficiently and effectively corrected”. [Takase: 0038]

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Hollis in view of Frayer et al. in view of Kong et al. (US 20120290896 A1, hereinafter Kong)
As per claim 10, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 1 as shown above. Chiu in view of Hollis in view of Frayer does not explicitly disclose, but Kong discloses:
wherein the first decoder comprises an error determination circuit configured to determine a number of errors, [Kong teaches a decoder containing a controller, syndrome calculation unit, and key equation solving unit (collectively, error determination circuit), where the controller and the units may determine the number of errors on read data (para. 71, line 1 – para. 74, line 7; para. 78, line 1 – para. 79, line 9; para. 65, line 1 – para. 67, line 13)] a first search circuit configured to search an error bit location in a first number of errors, and a second search circuit configured to search an error bit location in a second number of errors different from the first number of errors, and the first search circuit and the second search circuit are controlled so that the first search circuit operates in a case where the number of errors determined by the error determination circuit is the first number of errors, and the second search circuit operates in a case where the number of errors determined by the error determination circuit is the second number of errors.  [Kong’s decoder further discloses a Chien Search Unit for searching for an error location, where the Chien Search Unit may search for error locations using different amount of power depending on the number of errors being under or over a threshold (corresponding to first or second number based on being under or over the threshold) (para. 71, lines 5-6; para. 75, lines 1-12; para. 79, lines 9-20; para. 68, lines 1-6), where the Chien Search Unit may correspond to the first and the second search circuits.]
Chiu, Hollis, Frayer, and Kong are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Chiu in view of Hollis in view of Frayer and Kong, to modify the disclosures by Chiu in view of Hollis in view of Frayer to include disclosures by Kong since they both teach decoding of storage data. Therefore, it would be applying a known technique (use of components in a decoder for determining number of errors and searching for error locations) to a known device (a memory device comprising a decoder for decoding read data and determining occurrences of error) ready for improvement to yield predictable results (a memory device comprising components for determining error count and searching for error locations to provide for specialized components to offload processing overhead of the decoder). MPEP 2143

As per claim 11, Chiu in view of Hollis in view of Frayer in view of Kong teaches all the limitations of claim 10 as shown above and further teaches:
wherein the first search circuit and the second search circuit are controlled so that neither the first search circuit nor the second search circuit operates in a case where the number of errors determined by the error determination circuit is 0.  [Kong teaches a decoder containing a controller, syndrome calculation unit, and key equation solving unit (collectively, error determination circuit) and Chien Search Unit (first and second search unit)(para. 71, lines 1-6), where, if the number of errors is determined to be ‘0,’ the error correcting operation is ended and the Chien Search Unit is not activated (para. 78, lines 1-8; para. 65, lines 12-17; also see fig. 5 where the error searching step S370 is never activated if step S330 determines that the calculated syndrome S(x) is 0.]
Chiu, Hollis, Frayer, and Kong are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Chiu in view of Hollis in view of Frayer in view of Kong, to modify the disclosures by Chiu in view of Hollis in view of Frayer in view of Kong to include additional disclosures by Kong since they both teach decoding of storage data. Therefore, it would be applying a known technique (controlling error location search circuit to not be activated in event of 0 error being determined) to a known device (a memory device comprising a decoder comprising components for determining error count and searching for error locations) ready for improvement to yield predictable results (a memory device comprising components for determining error count and searching for error locations, error location search component is not operated in event of the number of error being determined as 0, in order to provide for more efficient power usage by the decoder). MPEP 2143

As per claim 18, Chiu in view of Hollis in view of Frayer teaches all the limitations of claim 14. Chiu in view of Hollis in view of Frayer does not explicitly disclose, but Kong discloses:
wherein the decoder comprises an error determination circuit configured to determine a number of errors, [Kong teaches a decoder containing a controller, syndrome calculation unit, and key equation solving unit (collectively, error determination circuit), where the controller and the units may determine the number of errors on read data (para. 71, line 1 – para. 74, line 7; para. 78, line 1 – para. 79, line 9; para. 65, line 1 – para. 67, line 13)] a first search circuit configured to search an error bit location in a first number of errors, and a second search circuit configured to search an error bit location in a second number of errors different from the first number of errors, and the first search circuit and the second search circuit are controlled so that the first search circuit operates in a case where the number of errors determined by the error determination circuit is the first number of errors, the second search circuit operates in a case where the number of errors determined by the error determination circuit is the second number of errors, [Kong’s decoder further discloses a Chien Search Unit for searching for an error location, where the Chien Search Unit may search for error locations using different amount of power depending on the number of errors being under or over a threshold (corresponding to first or second number based on being under or over the threshold) (para. 71, lines 5-6; para. 75, lines 1-12; para. 79, lines 9-20; para. 68, lines 1-6), where the Chien Search Unit may correspond to the first and the second search circuits.]and neither the first search circuit nor the second search circuit operates in a case where the number of errors determined by the error determination circuit is 0.  [Kong teaches a decoder containing a controller, syndrome calculation unit, and key equation solving unit (collectively, error determination circuit) and Chien Search Unit (first and second search unit)(para. 71, lines 1-6), where, if the number of errors is determined to be ‘0,’ the error correcting operation is ended and the Chien Search Unit is not activated (para. 78, lines 1-8; para. 65, lines 12-17; also see fig. 5 where the error searching step S370 is never activated if step S330 determines that the calculated syndrome S(x) is 0.]
Chiu, Hollis, Frayer, and Kong are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Chiu in view of Hollis in view of Frayer and Kong, to modify the disclosures by Chiu in view of Hollis in view of Frayer to include disclosures by Kong since they both teach decoding of storage data. Therefore, it would be applying a known technique (use of components in a decoder for determining number of errors and searching for error locations, where the error location searching component is not operated in event of 0 error being found) to a known device (a memory device comprising components for determining error count and searching for error locations to provide for specialized components to offload processing overhead of the decoder, where the error location searching component is not operated in event of no error being found in order to provide for more efficient power usage). MPEP 2143




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135